


EXHIBIT 10.6
 
Dated                                                      17
May                                                      2011
 
 
(1)           SEGRO (WINNERSH) LIMITED
 
(2)           EMERGENT PRODUCT DEVELOPMENT UK LIMITED
 
 
Agreement for surrender
 
 
of premises known as 530/535 and 545 IQ Winnersh Wokingham Berkshire
 
 


 


 


 


Eversheds LLP
1 Callaghan Square
Cardiff
CF10 5BT
Tel 0845 497 9797
Fax 0845 498 7333
Int +44 29 2047 1147
DX 33016 Cardiff
www.eversheds.com

 
 

--------------------------------------------------------------------------------

 

CONTENTS
 
Clause
 
Page
1
INTERPRETATION
1
1.1
Defined terms
1
1.2
Construction
3
1.3
Contracts (Rights of Third Parties) Act 1999
3
1.4
Particulars
3
1.5
Commercial Conditions
3
2
AGREEMENT TO SURRENDER
3
2.1
Agreement
3
2.2
Consideration
4
2.3
Completion
6
2.4
Timing for completion
6
2.5
Possession
6
2.6
Condition
6
2.7
Landlord’s Inspection of the Works
8
2.8
Authorisation of Agreement
8
3
TITLE
8
3.1
Title deduced
8
3.2
Title guarantee
9
4
PENDING COMPLETION
9
4.1
Terms of the Lease
9
4.2
Tenant’s obligations
9
5
COMPLETION
9
5.1
Handover of the Premises
9
5.2
Release of obligations
10
5.3
Rent arrears
10
5.4
Reimbursement of rent
10
5.5
Service charge
11
6
ADDITIONAL PROVISIONS
11
6.1
Information provided
11
6.2
Entire agreement
11
6.3
VAT
11
6.4
Deed of Variation
11
6.5
Non-Merger
12
6.6
Splitting of Electricity Supply to 540 and 545 Eskdale Road
12
7
SIGNING
12
Schedules
   
1
Variations to the Commercial Conditions
30
Appendices
   
1
Deed of Variation
30
2
Deeds of Surrender
30
3
List of Plant and Equipment
30
4
Contract for Part of the Work required to split the Electricity Supply to 540
and 545 Eskdale Road
30





PARTICULARS
 
Date
17 May 2011
Landlord
SEGRO (WINNERSH) LIMITED (registered number 05472073) whose registered office is
at Cunard House 15 Regent Street London SW1Y 4LR.
Tenant
EMERGENT PRODUCT DEVELOPMENT UK LIMITED (registered number 03270465) whose
registered office is at 545 Eskdale Road Winnersh Wokingham Berkshire RG41 5TU.
Completion Date
17 May 2011
Condition
The Tenant complying in full with its obligations in clause 2.6 to the
Landlord’s reasonable satisfaction.
Dilapidations Payment
Two hundred and thirty thousand pounds (£230,000) inclusive of VAT.
Landlord’s Premises
The estate known as IQ Winnersh of which the Premises form a part.
Landlord’s Solicitors
Eversheds LLP of 1 Callaghan Square Cardiff CF10 5BT (Ref: David
Farmer.165998.28).
Lease
Together:
 
· A lease dated 10 May 2007 made between (1) Slough Estates (Winnersh) Limited
and (2) Emergent Product Development UK Limited and (3) Emergent Biosolutions
Incorporated of the First Premises together with (except for the purposes of
clause 5.1.9.2) all deeds and documents varying or supplemental or ancillary to
that lease at the Date of Actual Completion (the “First Lease”); and
 
 
· A lease dated 13 December 1996 made between (1) Slough Properties Limited and
(2) Azur Environmental Limited of the Second Premises together with (except for
the purposes of clause 5.1.9.2) all deeds and documents varying or supplemental
or ancillary to that lease at the Date of Actual Completion (the “Second
Lease”).
 
Lonza
Lonza Biologies PLC (registered number 02742471) whose registered office is at
228 Bath Road, Slough, SL1 4DX.
Price
One million three hundred and seventy five thousand two hundred and ninety eight
pounds (£1,375,298) plus VAT or such lower figure as may be calculated in
accordance with clause 2.2 of this agreement.
Premises
Together:
 
· The premises known as 530/535 IQ Winnersh described in more detail in the
First Lease (the “First Premises”); and
 
 
· The premises known as 545 IQ Winnersh described in more detail in the Second
Lease (the “Second Premises”).
 
Tenant’s Guarantor
Emergent Biosolutions Incorporated (incorporated and registered in England and
Wales under company number 373-6090) the registered office of which is at
Corporation Service Company, 2711 Centerville Road, Suite 400, Wilmington DE
19808, USA
Tenant’s Solicitors
Richard Bruce Paschal II, Legal Department, Emergent Biosolutions Inc. 2273
Research Blvd., Suite 400, Rockville, Maryland 20850
 
and
 
Manches LLP, 9400 Garsington Road, Oxford Business Park, Oxford OX4 2HN (Ref:
Stephen Stratton)
Title Numbers
BK 415328



 


THIS AGREEMENT is made on the date set out in the Particulars
 
BETWEEN
 
(1)           the Landlord; and
 
(2)           the Tenant.
 
OPERATIVE PROVISIONS
 
1.  
INTERPRETATION

 
1.1  
Defined terms

 
In this Agreement, the following words and expressions have the following
meanings:
“Actual Completion”
actual completion of the surrender of the Lease and “Date of Actual Completion”
is to be interpreted accordingly
“Commercial Conditions”
the Standard Commercial Property Conditions (Second Edition)
“Contract Rate”
4% per annum above the base lending rate from time to time of Barclays Bank
“Consents”
all permissions, licences, certificates, consents and approvals required under
any statute or from any local or public authority for the Works (as defined in
clause 2.6)
“Deeds of Surrender”
two deeds of surrender in the form attached to this Agreement at Appendix 2.
“Electrical Works”
means the works required to split the electricity supply to 540 and 545 Eskdale
Road (such supply currently being by way of a single feed in to 545 Eskdale
Road) such work to include the provision of a new mains supply for Unit 540 and
the provision of a new electricity meter for Unit 540 such work partly shown by
the contract at Appendix 4 and to disconnect the electrical feed from 545
Eskdale Road to 540 Eskdale Road.
“Particulars”
the Particulars set out at the front of this Agreement
“Rent Deposit Deeds”
the following rent deposit deeds:
 
(a)a rent deposit deed dated 10 May 2007 between (1) Slough Estates (Winnersh)
Limited (2) Emergent Product Development UK Limited (3) Emergent Biosolutions
Incorporated in relation to the First Lease; and
 
(b)a rent deposit deed dated 6 December 2005 between (1) Slough Estates
(Winnersh) Limited (2) Emergent Europe Limited in relation to the Second Lease
“Rent Deposits”
Means:
 
the rent deposits due back to the Tenant pursuant to the terms of the Rent
Deposit Deeds in respect of the Lease; and
 
the balance in the Account (as defined in the Unit 540 Rent Deposit Deed) at the
Date of Actual Completion less the sum of £71,280.00 being the amount which the
Landlord is entitled to hold pursuant to the terms of the Unit 540 Rent Deposit
Deed on account of the Tenant’s continuing obligations in the Unit 540 Lease
“Statutory Requirements”
all legislation having legal effect in the United Kingdom relating to the
carrying out of the Works from time to time in force
“Target Date”
The date which is twenty (20) weeks from the date of this agreement
“Unit 540 Lease”
means a lease of Unit 540 Eskdale Road, IQ Winnersh, Wokingham dated 13 December
1996 made between Slough Properties Limited (1) and Azur Environmental Limited
(2)
“Unit 540 Rent Deposit Deed”
means the Rent Deposit Deed dated 06 December 2005 between Slough Estates
(Winnersh) Limited (1) and Emergent Europe Limited (2)



1.2  
Construction

 
In this Agreement:
 
1.2.1  
the clause headings do not affect its interpretation;

 
1.2.2  
unless otherwise indicated, references to clauses and Schedules are to clauses
of and Schedules to this Agreement and references in a Schedule to a Part or
paragraph are to a Part or paragraph of that Schedule;

 
1.2.3  
references to any statute or statutory provision include references to:

 
1.2.2.1  
all Acts of Parliament and all other legislation having legal effect in the
United Kingdom; and

 
1.2.2.2  
any subsequent statutes directly or indirectly amending, consolidating,
extending, replacing or re-enacting that statute and also include any orders,
regulations, instruments or other subordinate legislation made under that
statute;

 
1.2.4  
references to the Premises include any part of them;

 
1.2.5  
“including” means “including, without limitation”;

 
1.2.6  
“working day” has the meaning given to it in the Commercial Conditions; and

 
1.2.7  
if any provision is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remainder of the Agreement is to be
unaffected.

 
1.3  
Contracts (Rights of Third Parties) Act 1999

 
The parties to this Agreement do not intend that any of its terms will be
enforceable by virtue of the Contracts (Rights of Third Parties) Act 1999 by any
person not a party to it.
 
1.4  
Particulars

 
The Particulars form part of this Agreement and words and expressions set out in
the Particulars are to be treated as defined terms in this Agreement.
 
1.5  
Commercial Conditions

 
Commercial Conditions 1, 2.1, 3.1, 3.3, 6.1, 8 and 9, as varied by Schedule 1,
form part of this Agreement so far as they are applicable to the surrender of
the Lease and are consistent with the express terms of this Agreement.  Part 2
of the Commercial Conditions are not incorporated into this Agreement.
 
2.  
AGREEMENT TO SURRENDER

 
2.1  
Agreement

 
Subject to the Tenant complying with the Condition the Tenant agrees to
surrender and the Landlord agrees to accept the surrender of the Lease.
 
2.2  
Consideration

 
2.2.1  
The consideration for the surrender is the payment by the Tenant to the Landlord
of the Price and the release to be given under clause 5.2.

 
2.2.2  
The Tenant is entitled to set off against the Price the amount of the Rent
Deposits (including all interest accrued on the Rent Deposits up to the Date of
Actual Completion) and the Landlord shall prior to the Completion Date notify
the Tenant in writing of the amount of the Rent Deposits and provide reasonable
supporting evidence for such amount by way of bank statements for the account(s)
in which the Rent Deposits are held.

 
 
2.2.3.1
If the Landlord grants to Lonza a new lease of the Second Premises or allows
Lonza to occupy the Second Premises whether or not by way of the grant of a
lease (except any occupation pursuant to any agreement for such a new lease) on
or before 31 December 2011 the Tenant shall be entitled to a reimbursement of
part of the Price, such set off or reimbursement (as the case may be) to be a
sum equivalent to the Discount.

 
2.2.3.2                                The Discount shall be calculated using
the following formula:
 

 
A
--------
x
B
 
365
     
where
 
A
=
£104,459.51
 
B
=
The length of time in days calculated from the earlier of:
 
(a)
 
The date of the grant of any new lease of the Second Premises which is granted
by the Landlord to Lonza on or before 31 December 2011 up to and including the
first date upon which Lonza may break that new lease or the length of time in
days of any occupation of the Second Premises by Lonza whether or not by way of
the grant of a lease ( except any occupation pursuant to any agreement for such
a new lease ) ; and
 
(b)
 
the date on which the Tenant has completed the Electrical Works and has notified
the Landlord of the completion of the Electrical Works; and
 
(c)
 
The date on which Lonza become liable to pay the principal rent due under any
new lease of the Second Premises whether or not before the grant of such new
lease or the date on which Lonza become liable to pay compensation equivalent to
rent for any occupation of the Second Premises where such occupation Is
permitted without the grant of a lease
     
but in no circumstances shall such length of time be less than the period
beginning on the earlier of a, b or c above and expiring on 31st January 2013.
 
So, for example, if the Landlord were to grant a new lease of the Second
Premises on 15 June 2011 for a term of eighteen (18) months but the Tenant had
completed the Electrical Works and had notified the Landlord of such completion
of the Electrical Works on or before 1 June 2011, the Discount would be:
 
104,459.51
-------------
365
x
579           =           £165,704.25

 
 
2.2.3.3
The Landlord shall use its reasonable endeavours to grant a new lease of the
Second Premises to Lonza as soon as is reasonably practicable following the date
of this agreement.

 
 
2.2.3.4
Without prejudice to the generality of the obligation in clause 2.2.3.3 above,
the Landlord shall keep the Tenant informed of all material developments in
relation to the grant of any new lease of the Second Premises to Lonza and
notify the Tenant of the grant of any such new lease of the Second Premises or
the Landlord allowing Lonza to occupy the Second Premises, shall keep the Tenant
informed of the date on which Lonza become liable to pay the principal rent due
under any such new lease of the Second Premises where such liability commences
before the grant of the lease and provide the Tenant with a copy of any such new
lease together with any agreement for lease which preceded it or confirmation of
any such occupation permitted in the absence of the grant of any lease.

 
 
2.2.3.5
The Discount shall be payable within ten working days after the later of:

 
(a)  
completion by the Tenant of the Electrical Works;

 
(b)  
the date upon which the Tenant notifies the Landlord that the Electrical Works
have been completed; and

 
(c)  
the date upon which Lonza becomes lawfully entitled to occupy the Second
Premises and liable to pay the rent to the Landlord in respect of such
occupation.

 
 
2.2.3.6
The parties shall act in good faith in relation to the provisions of this
clause.

 
2.3  
Completion

 
Completion of the surrender:
 
2.3.1  
is to take place on the Completion Date;

 
2.3.2  
is to be completed by the Landlord and the Tenant completing the Deeds of
Surrender; and

 
2.3.3  
will operate to merge the title to the Lease in the Landlord’s title to the
Premises.

 
2.4  
Timing for completion

 
Neither party will be under any obligation to complete the surrender on a day
that is not a working day or before 9:30 am or after 5:30 pm on a working day,
even where time is of the essence for completion.
 
2.5  
Possession

 
The Lease is surrendered with vacant possession subject as mentioned in clause
2.6.1.3.
 
2.6  
Condition

 
2.6.1  
The Condition is that the Tenant shall do the following at its own cost:

 
2.6.2.1  
ensure that all services and utilities to the Premises (other than electricity)
are separated from and rendered independent from those serving 540 Eskdale Road;

 
2.6.2.2  
block up the doorways between 540 and 545 Eskdale Road; and

 
2.6.2.3  
give up possession of the Premises in the state of repair and condition required
by this Agreement (provided that the Tenant shall leave one of the two (2) back
up generators in situ behind unit 535 Eskdale Road)

 
PROVIDED FURTHER that the Tenant may leave items of plant and equipment within
the Second Premises shown on the list attached hereto at Appendix 3 where such
items have been purchased from the Tenant by Lonza or by any prospective new
tenant of the Second Premises.
 
2.6.2  
In carrying out the works to satisfy the Condition (the “Works”) the Tenant
shall do so:

 
2.6.2.1  
at its own cost and expense;

 
2.6.2.2  
with all due diligence and speed;

 
2.6.2.3  
in accordance with any Consents and all Statutory Requirements;

 
2.6.2.4  
in a good and workmanlike manner;

 
2.6.2.5  
using good and substantial materials;

 
2.6.2.6  
to the reasonable satisfaction of the Landlord;

 
2.6.2.7  
in accordance with the requirements, if any, of the Landlord’s insurers, which
have been notified in writing to the Tenant; and

 
2.6.2.8  
without causing any legal nuisance or damage to the Landlord or the owners or
occupiers of the Landlord’s Premises or any adjoining or neighbouring premises.

 
2.6.3  
The Tenant is to permit the Landlord and those authorised by it to enter onto
the Premises at all reasonable times on reasonable prior notice to inspect the
progress of the Works and the materials used in them to ensure that the Works
are being carried out in accordance with the terms of this Agreement.

 
2.6.4  
When the Works have been completed, the Tenant is, as soon as reasonably
practicable, to:

 
 
2.6.4.1
obtain any Consents required on the completion of the Works;

 
 
2.6.4.2
notify the Landlord in writing of the completion of the Works and allow the
Landlord to inspect them to satisfy itself that they have been carried out and
completed in accordance with the terms of this Agreement; and

 
 
2.6.4.3
make good any damage to the Premises and the remainder of the Landlord’s
Premises (including for the avoidance of doubt 540 Eskdale Road) caused by the
carrying out of the Works or the removal of plant and equipment and unused
materials from the Premises.

 


2.7  
Landlord’s Inspection of the Works

 
2.7.1  
Following any inspection of the Works by the Landlord pursuant to clause 2.6.4.2
the Landlord shall notify the Tenant in writing within no more than ten (10)
working days following such inspection whether or not the Tenant has complied
with the Condition and if not, to notify the Tenant of what further action is
required in order to satisfy the Condition and failing any notification in
writing by the Landlord to the Tenant within such time period, the Tenant shall
be deemed to have complied with the Condition.

 
2.7.2  
If the Landlord notifies the Tenant in writing of further action required in
order to satisfy the Condition the Tenant will proceed diligently to take such
action.

 
2.7.3  
The procedure in clauses 2.6.4.2, 2.7.1 and 2.7.2 may be repeated until the
Landlord (acting reasonably) is satisfied that the Tenant has complied with the
Condition.

 
2.8  
Authorisation of Agreement

 
This Agreement has been authorised in accordance with the provisions of section
38A(2) Landlord and Tenant Act 1954.  The Tenant confirms that before the date
of this Agreement:
 
2.8.1  
the Landlord served on the Tenant notice (“the Notices”) dated 11 May 2011.  In
relation to this Agreement in a form complying with the requirements of Schedule
3 to The Regulatory Reform (Business Tenancies) (England and Wales) Order 2003;

 
2.8.2  
the Tenant, or a person duly authorised by the Tenant, in relation to the
Notices made statutory declarations (“the Declarations”) dated 13 May 2011 in a
form complying with the requirements of Schedule 4 to The Regulatory Reform
(Business Tenancies) (England and Wales) Order 2003; and

 
2.8.3  
where the Declarations were made by a person other than the Tenant, the
declarant was duly authorised by the Tenant to make the Declarations on the
Tenant’s behalf.

 
3.  
TITLE

 
3.1  
Title deduced

 
The Tenant has deduced title to the Lease to the Landlord and the Landlord is
not entitled to raise any requisition or objection to the title except in
respect of:
 
3.1.1  
any matters registered against the Title Number after 31st March 2011 at
17.37:30 that relate to matters that the Tenant has not previously disclosed to
the Landlord; and

 
3.1.2  
any financial charges registered against the Title Number or the name of the
Tenant at the Land Charges Registry or at Companies House.

 
3.2  
Title guarantee

 
The Tenant is to surrender the Lease with full title guarantee but the Tenant
shall not be liable under any of the covenants set out in section 3 or section 4
of the Law of Property (Miscellaneous Provisions) Act 1994 for the consequences
of any breach of the terms of the Lease concerning the condition of the
Premises.
 
4.  
PENDING COMPLETION

 
4.1  
Terms of the Lease

 
Until the surrender is completed all the terms and conditions of the Lease will
remain in full force and effect including the provisions relating to the payment
by the Tenant of the rent and all other sums payable under the Lease.
 
4.2  
Tenant’s obligations

 
Without prejudice to the express provisions of the Lease, until completion of
the surrender the Tenant will:
 
4.2.1  
permit the Landlord to inspect the Premises with or without agents, surveyors,
contractors and others at reasonable times after reasonable notice; and

 
4.2.2  
permit the display of a letting, sale board or notice on the Premises and will
allow prospective purchasers or tenants to view the Premises at reasonable times
after reasonable notice.

 
5.  
COMPLETION

 
5.1  
Handover of the Premises

 
On the Date of Actual Completion, the Tenant is:
 
5.1.1  
to return the Premises to the Landlord with all tenant’s and trade fixtures,
signs, advertisements and any name signs removed and any damage caused by their
removal made good to the reasonable satisfaction of the Landlord;

 
5.1.2  
to return all keys to the Premises to the Landlord, including any duplicate sets
made by the Tenant, and leave the Premises properly secured against unauthorised
entry;

 
5.1.3  
to pay to the Landlord by solicitor’s client account cheque or by direct credit
to the Landlord’s Solicitors all outstanding rents and other moneys payable
under the Lease up to and including the Date of Actual Completion which have not
been paid by that date;

 
5.1.4  
to pay the Dilapidations Payment to the Landlord by solicitor’s client account
cheque or by direct credit to the Landlord’s Solicitors;

 
5.1.5  
where any alarm system provided by the Landlord or installed by the Tenant and
left in the Premises remains operative, to give the Landlord all keys, security
codes and other information to enable the Landlord to set and disarm that alarm
system;

 
5.1.6  
to hand to the Landlord the health and safety file for the First Premises
maintained by the Tenant under the CDM Regulations with all information required
to be kept in the file complete and up to date;

 
5.1.7  
to hand to the Landlord an unconditional undertaking to use all reasonable
endeavours to deal to the satisfaction of the Land Registry with any
requisitions that may be raised in connection with the Tenant’s title to the
Lease or any application made by the Landlord in connection with the
registration of the surrender but this obligation will not extend to providing
the original of the First Lease or a certified copy thereof;

 
5.1.8  
to hand to the Landlord a completed Form AP1 together with a solicitor’s client
account cheque made payable to the Land Registry for the Land Registry fee
payable for the closure of the Title Number; and

 
5.1.9  
to deliver to the Landlord the:

 
5.1.2.1  
Deeds of Surrender; and

 
5.1.2.2  
the Second Lease;

 
5.2  
Release of obligations

 
Subject to clause 5.3, on the Date of Actual Completion, the Landlord and the
Tenant are to release each other and the Landlord is to release the Tenant’s
Guarantor from all obligations contained in the Lease arising on or after the
Date of Actual Completion on the terms contained in the Deeds of Surrender and
the Landlord is to accept the Dilapidations Payment in full and final settlement
of all claims for dilapidations arising on the ending of the Lease.
 
5.3  
Rent arrears

 
Clause 5.2 does not apply to, and the Tenant will remain liable to the Landlord
for, any arrears of rent due to the Landlord under the Lease but unpaid on the
Date of Actual Completion and nor does clause 5.2 apply to any outstanding
obligations (whether past, present or future) of the Tenant or the Landlord in
respect of the service charge provisions in the Lease.
 
5.4  
Reimbursement of rent

 
The Landlord is to repay to the Tenant within 14 days of the Date of Actual
Completion any part of the yearly rent and insurance rent which has been paid by
the Tenant under the Lease which relates to the period after the Date of Actual
Completion.
 
5.5  
Service charge

 
No apportionment of the service charge rent payable under the Lease will be made
on the Date of Actual Completion and, notwithstanding the surrender of the
Lease, at the end of the service charge year under the Lease in which the Date
of Actual Completion falls:
 
5.5.1  
the Tenant will pay to the Landlord any excess service charge for any period or
periods down to the Date of Actual Completion that would have been payable under
the Lease if it had not been surrendered;

 
5.5.2  
the Landlord will repay to the Tenant any overpayment of service charge made
under the Lease for the period or periods down to the Date of Actual Completion;
and

 
5.5.3  
the Tenant will not be liable for any service charge rent attributable to the
period or periods after the Date of Actual Completion.

 
6.  
ADDITIONAL PROVISIONS

 
6.1  
Information provided

 
The Landlord acknowledges that this Agreement has not been entered into wholly
or partly in reliance on any statement or representation made by or on behalf of
the Tenant, other than any statements or representations given by the Tenant’s
Solicitors in written replies to written enquiries raised by the Landlord’s
Solicitors before the date of this Agreement.
 
6.2  
Entire agreement

 
This Agreement constitutes the entire contract between the parties and may be
varied or modified only in writing by the parties or their authorised
representatives specifically referring to this clause and stating that this
Agreement is varied in the manner specified.
 
6.3  
VAT

 
Sums payable under this Agreement are exclusive of VAT.  Where, under the terms
of this Agreement, a supply is made that is subject to VAT, the person receiving
the supply is to pay the VAT to the person making the supply and a valid VAT
invoice is to be issued by the person making the supply.
 
6.4  
Deed of Variation

 
On the Completion Date the Landlord and the Tenant shall enter into the Deed of
Variation in the form attached in Appendix 1.
 
6.5  
Non-Merger

 
All the provisions of this Agreement shall (to the extent that they remain to be
observed and performed) continue in full force and effect notwithstanding
completion of the Deeds of Surrender.
 
6.6  
Splitting of Electricity Supply to 540 and 545 Eskdale Road

 
The Tenant shall use all reasonable endeavours to complete the Electrical Works
by the Target Date:
 
6.6.1  
in carrying out the Electrical Works the Tenant shall comply with the
obligations contained in clause 2.6.2 of this Agreement;

 
6.6.2  
the Landlord is to permit the Tenant and those authorised by it to enter on to
the Second Premises at all reasonable times on reasonable prior notice (except
in emergency) to the extent that such entry is necessary to enable the Tenant to
comply with its obligations in respect of the Electrical Works;

 
6.6.3  
if the Electrical Works are not completed by the Target Date the Landlord may
serve notice on the Tenant requiring the completion of the Electrical Works
within ten (10) working days of receipt of such notice failing which the
Landlord or its agents with or without workmen and others may to the extent
necessary in order to complete the Electrical Works but not otherwise enter the
Premises for the purpose of carrying out the Electrical Works itself and the
Tenant shall reimburse the Landlord any reasonable costs properly incurred by
the Landlord in taking such action;

 
6.6.4  
when the Electrical Works have been completed, the Tenant is, as soon as
reasonably practicable, to:

 
6.6.2.1  
notify the Landlord in writing of the completion of the Electrical Works and
allow the Landlord to inspect them to satisfy itself that they have been carried
out and completed in accordance with the terms of this Agreement;

 
6.6.2.2  
make good any damage to the Second Premises and the remainder of the Landlord’s
Premises (including for the avoidance of doubt 540 Eskdale Road) caused by the
carrying out of the Electrical Works; and

 
6.6.2.3  
provide the Landlord with a copy of the electrical inspection certificate for
the Electrical Works.

 
7.  
SIGNING

 
This Agreement has been signed under hand by or on behalf of the Landlord and
the Tenant and it is exchanged on the date set out in the Particulars.
 


SCHEDULE 1
 


 
Variations to the Commercial Conditions
 
1.  
Exclusion of Commercial Conditions

 
Commercial Conditions 8.3.6, 8.3.7 and 8.3.8 are excluded.
 
2.  
Variation of Commercial Conditions

 
2.1  
In Commercial Condition 1.3, all references to service by e-mail are deleted.

 
2.2  
Commercial Condition 1.4.1 reads “An obligation to pay money includes an
obligation to pay any value added tax chargeable in respect of that payment.”

 
2.3  
In Commercial Condition 8.3.1, the words “Subject to condition 8.3.6” are
deleted.

 
2.4  
Commercial Condition 8.3.2 reads “Apportionment is to be made with effect from
the date of actual completion.”

 
2.5  
In Commercial Condition 8.3.3 the word “buyer” is replaced by the word “seller”
and the words “from the beginning” are replaced by the words “until the end”.

 
2.6  
In Commercial Condition 9.3.2, the words “between completion date and actual
completion” are replaced by “from and including the completion date to and
including actual completion”.

 
2.7  
Commercial Condition 9.3.4 reads “The seller will take the net income from the
property until completion as well as compensation under condition 9.3.1.”

 
3.  
Application of Commercial Conditions

 
3.1  
Subject to paragraph 3.2, for the purposes of the Commercial Conditions, the
“seller” is the Tenant and the “buyer” is the Landlord.

 
3.2  
For the purposes of Commercial Condition 9.3, the “buyer” is the party paying
the Price under this Agreement and the “seller” is the party receiving it.

 
SIGNED by SEGRO (WINNERSH) LIMITED
SIGNED by EMERGENT PRODUCT DEVELOPMENT UK LIMITED               /s/Stephen
Lockhart





APPENDIX 1
 


 
Deed of Variation
 


Dated                                                      2011
(1)           SEGRO (WINNERSH) LIMITED
(2)           EMERGENT PRODUCT DEVELOPMENT UK LIMITED
Deed of variation
relating to a lease dated 13 December 1996 made between (1) Slough Properties
Limited and (2) Azur Environmental Limited in respect of 540 IQ Winnersh
Wokingham Berkshire
Eversheds LLP
1 Callaghan Square
Cardiff
CF10 5BT
Tel 0845 497 9797
Fax 0845 498 7333
Int +44 29 2047 1147
DX 33016 Cardiff
www.eversheds.com



CONTENTS
 
1           INTERPRETATION 1
 
2           VARIATION OR SUBSTITUTION OF CLAUSES 1
 
3           EFFECTIVE DATE 1
 
4           CONTINUATION OF THE LEASE 1
 
5           LICENSE TO ALTER 2
 
6           RENT DEPOSITS 2
 
7           EXECUTION 2
 
Schedules
 
1           Variation of Clauses 3
 


 


PARTICULARS
 
Date
 
Landlord
SEGRO (WINNERSH) LIMITED (registered number 05472073) whose registered office is
at Cunard House 15 Regent Street London SW1Y 4LR.
Tenant
EMERGENT PRODUCT DEVELOPMENT UK LIMITED (registered number 03270465) whose
registered office is at 545 Eskdale Road Winnersh Wokingham Berkshire RG41 5TU.
Electrical Works
Has the meaning attributed to that term in an Agreement for Surrender dated [ ]
day of [  ] between the Landlord (1) the Tenant (2)
Lease
A lease of the Property dated 13 December 1996 made between (1) Slough
Properties Limited and (2) Azur Environmental Limited.
Property
Unit 540 Eskdale Road, IQ Winnersh, Wokingham, Berkshire.
Rent Deposit
The amount held in the Account pursuant to the terms of the Rent Deposit Deed
such amount being currently seventy-one thousand two hundred and eighty pounds
(£71,280.00).
Rent Deposit Deed
A rent deposit deed of 06 December 2005 made between (1) Slough Estates
(Winnersh) Limited and (2) Emergent Europe Limited



THIS DEED OF VARIATION is made on the date set out in the Particulars
 
BETWEEN
 
(1)           The Landlord; and
 
(2)           The Tenant;
 
BACKGROUND
 
(A)
The Lease was entered into by the persons whose names appear in the definition
of the Lease in the Particulars.

 
(B)
The parties to this Deed of Variation are now or remain entitled to the benefit
of the Lease and have agreed to vary it on the terms set out in this Deed of
Variation.

 
OPERATIVE PROVISIONS
 
1.  
INTERPRETATION

 
1.1  
Words and expressions defined in the Lease have the same meanings in this Deed
of Variation except to the extent that they are expressly varied by this Deed of
Variation.

 
1.2  
The provisions of the Lease relating to its interpretation apply to this Deed of
Variation except to the extent that they are expressly varied by this Deed of
Variation.

 
1.3  
This Deed is supplemental to the Lease.  A breach of this Deed is to be regarded
as a breach of the Lease and will permit the Landlord to exercise its right of
re-entry under the Lease.

 
1.4  
Sums payable under this Deed will be recoverable as rent in arrears under the
Lease.

 
1.5  
The Particulars form part of this Deed and words and expressions set out in the
Particulars are to be treated as defined terms in this Deed.

 
1.6  
The parties to this Deed do not intend that any of its terms will be enforceable
by virtue of the Contracts (Rights of Third Parties) Act 1999 by any person not
a party to it.

 
2.  
VARIATION OR SUBSTITUTION OF CLAUSES

 
The Lease is to be read and interpreted as if the variations to it in Schedule 1
were set out in full in the Lease.
 
3.  
EFFECTIVE DATE

 
The amendments to the Lease made by this Deed of Variation take effect from and
including the date of this Deed of Variation.
 


4.  
CONTINUATION OF THE LEASE

 
4.1  
The terms of the Lease continue in effect as amended by this Deed of Variation.

 
4.2  
This Deed of Variation does not release any party to it from any breaches of the
Lease existing at the date of this Deed of Variation.

 
5.  
LICENCE TO ALTER

 
The Landlord hereby consents to the Tenant installing an electricity submeter
into the Property and carrying out the Electrical Works.
 
6.  
RENT DEPOSITS

 
The Landlord and the Tenant confirm that the Rent Deposit will continue to be
held in accordance with the terms of the Rent Deposit Deed.
 
7.  
EXECUTION

 
The Landlord and the Tenant have executed this Deed of Variation as a deed and
it is delivered on the date set out in the Particulars.
 


SCHEDULE 1
 


 
Variation of Clauses
 
The following clause replaces clause 8 of the Lease:
 
8.  
“TENANT’S OPTION TO DETERMINE

 
8.1  
In this clause 8 the following expressions have the following meanings:

 
“First Break Date” means 25 November 2012;
 
“Second Break Date” means 25 November 2013;
 
“Third Break Date” means 25 November 2014;
 
“Fourth Break Date” means 25 November 2015; and
 
“Break Date” means any of the above dates
 
8.2  
If the Tenant wishes to determine this lease on any of the Break Dates and shall
give to the Landlord not less than 6 months prior notice in writing expiring on
the relevant Break Date then subject to the pre-conditions in clause 8.3 upon
the expiry of such notice the Term shall immediately cease and determine but
without prejudice to the rights of either party in respect of any antecedent
claim or breach of covenant.

 
8.3  
The pre-conditions are that the Tenant shall:

 
8.3.1  
on or prior to the relevant Break Date vacate the Premises and ensure that any
subleases of the Premises are validly terminated prior to the relevant Break
Date and no subtenants or other third parties remain in occupation of the
Premises;

 
8.3.2  
have paid all the Rent reserved by this Lease up to the relevant Break Date
provided such Rent has been duly demanded not less than 28 days prior to the
relevant Break Date;

 
8.3.3  
on or before the First Break Date pay the sum of £321,000 together with any
value added tax to be paid in addition to and not in substitution for any other
sum payable under this Lease to the Landlord if the Tenant exercises the option
to determine this Lease on the First Break Date;

 
8.3.4  
on or before the Second Break Date pay the sum of £240,000 together with any
value added tax to be paid in addition to and not in substitution for any other
sum payable under this Lease to the Landlord if the Tenant exercises the option
to determine this Lease on the Second Break Date;

 
8.3.5  
or before the Third Break Date pay the sum of £160,500 together with any value
added tax to be paid in addition to and not in substitution for any other sum
payable under this Lease to the Landlord if the Tenant exercises the option to
determine this Lease on the Third Break Date; and

 
8.3.6  
on or before the Fourth Break Date pay the sum of £80,230 together with any
value added tax to be paid in addition to and not in substitution for any other
sum payable under this Lease to the Landlord if the Tenant exercises the option
to determine this Lease on the Fourth Break Date

 
Provided that a cheque drawn on the client account of the Tenant’s solicitors
for the amount of the payment referred to in either of clauses 8.3.3, 8.3.4,
8.3.5 or 8.3.6 and delivered to the registered office of the Landlord on or
before the relevant Break Date shall be sufficient to discharge the obligation
to make the payment.
 
8.4  
Following any determination of this Lease by the Tenant pursuant to clause 8.2
the Landlord shall repay to the Tenant any overpayment of the Rent and insurance
rent for the period beginning on but excluding the relevant Break Date up to and
including the date up to which the Tenant has paid the Rent and the insurance
rent (as the case may be).

 
8.5  
The Landlord may waive any of the pre-conditions set out in clause 8.3 at any
time before the relevant Break Date by written notice to the Tenant.

 
8.6  
On or before the Break Date the Landlord shall, if applicable, provide the
Tenant with a VAT invoice in respect of the payment due pursuant to clause
8.3.3/8.3.4/8.3.5/8.3.6.

 
8.7  
The parties shall act in good faith in relation to these provisions.”

 




SIGNED as a deed by
SEGRO (WINNERSH) LIMITED
acting by a director and its secretary
or two directors
)
)
)
)
 
Director
Director/Secretary
SIGNED as a deed by
EMERGENT PRODUCT DEVELOPMENT UK
LIMITED acting by a director and its
secretary or two directors
)
)
)
)
)
 
Director
Director/Secretary



 


APPENDIX 2
 


 
Deeds of Surrender
 


DATED                                                                                                           2011
SEGRO (WINNERSH) LIMITED (1)
EMERGENT PRODUCT DEVELOPMENT UK LIMITED (2)
DEED OF SURRENDER
relating to
Units 545 Winnersh Triangle, Wokingham, Berkshire
Manches LLP
9400 Garsington Road
Oxford Business Park
OXFORD 0X4 2HN
Tel +44 (0)1865 722 106
Fax +44 (0)1865 201 012
DX 155710 Oxford 13
www.manches.com
Ref: SPS/ELV/180251/264906





INDEX
 
1.
INTERPRETATION 5
2.
SURRENDER 10
3.
RELEASE OF THE TENANT 11
4.
RELEASE OF THE TENANT’S GUARANTOR 11
5.
RELEASE OF THE LANDLORD 11
6.
LIABILITY 12
7.
THIRD PARTY RIGHTS 12



DATE
 
HM Land Registry
 
Landlord’s title number:  BK 165703
 
Administrative area:  WOKINGHAM
 
PARTIES
 
(1)
SEGRO (WINNERSH) LIMITED (registered number 05472073) whose registered office is
at Cunard House 15 Regent Street London SW1Y 4LR (“Landlord”);

 
(2)
EMERGENT PRODUCT DEVELOPMENT UK LIMITED (registered number 03270465) whose
registered office is at 545 Eskdale Road Winnersh Wokingham Berkshire RG41 5TU
(“Tenant”);

 
BACKGROUND
 
(A)           This deed is supplemental to the Lease.
 
(B)           The Landlord is entitled to the immediate reversion to the Lease.
 
(C)           The residue of the term granted by the Lease is vested in the
Tenant.
 
(D)           The Landlord and the Tenant have agreed to enter into this deed.
 
AGREED TERMS
 
1.  
INTERPRETATION

 
1.1  
The definitions and rules of interpretation set out in this clause 1 apply in
this deed.

 
“Agreement for Surrender”
means an agreement for the surrender of the Lease dated          day
of                    and made between the Landlord (1) the Tenant (2).
“HMLR”
HM Land Registry.
“Landlord’s Conveyancer”
Eversheds LLP of 1 Callaghan Square, Cardiff CF10 5BT (Ref: Kate Anderton) or
any other conveyancer whose details may be notified in writing from time to time
by the Landlord to the Tenant.
“Lease”
a lease of Units 545 Winnersh Triangle, Wokingham, Berkshire dated 13th December
1996 and made between Slough Properties Limited (1) Azur Environmental Limited
(2), and all documents supplemental or collateral to that lease.
“Property”
Units 545 Winnersh Triangle, Wokingham, Berkshire as more particularly described
in Berkshire as more particularly and demised by the Lease.

1.2  
Clause headings do not affect the interpretation of this deed.

 
1.3  
A person includes a natural person, corporate or unincorporated body (whether or
not having separate legal personality) [and that person’s personal
representatives, successors or permitted assigns].

 
1.4  
Unless the context otherwise requires, words in the singular shall include the
plural and in the plural include the singular.

 
1.5  
Unless the context otherwise requires, a reference to one gender shall include a
reference to the other genders.

 
1.6  
A reference to any party shall include that party’s personal representatives,
successors or permitted assigns.

 
1.7  
A reference to a statute, statutory provision or subordinate legislation is a
reference to it as it is in force from time to time, taking account of any
amendment or re-enactment and includes any statute, statutory provision or
subordinate legislation which it amends or re-enacts.

 
1.8  
A reference to a statute or statutory provision shall include any subordinate
legislation made from time to time under that statute or statutory provision.

 
1.9  
A reference to “writing” or “written” includes faxes but not e-mail.

 
1.10  
A reference to a document is a reference to that document as varied or novated
(in each case, other than in breach of the provisions of this agreement) at any
time.

 
1.11  
References to clauses are to the clauses of this deed.

 
1.12  
Any phrase introduced by the terms including, include, in particular or any
similar expression shall be construed as illustrative and shall not limit the
sense of the words preceding those terms.

 
1.13  
References to the “Landlord” include a reference to the person entitled for the
time being to the immediate reversion to the Lease.

 
1.14  
The expressions “landlord covenant” and “tenant covenant” each have the meanings
given to them by the Landlord and Tenant (Covenants) Act 1995.

 


2.  
SURRENDER

 
2.1  
In consideration of the releases by the Landlord pursuant to clause 3 and clause
4 the Tenant surrenders and yields up to the Landlord, with full title
guarantee, all its estate, interest and rights in the Property and the Landlord
accepts the surrender.

 
2.2  
The Tenant shall not be liable under any of the covenants set out in section 3
or section 4 of the Law of Property (Miscellaneous Provisions) Act 1994 for the
consequences of any breach of the terms of the Lease concerning the condition of
the Property.

 
2.3  
The residue of the term of years granted by the Lease shall merge and be
extinguished in the reversion immediately expectant on the termination of the
Lease.

 
3.  
RELEASE OF THE TENANT

 
The Landlord releases the Tenant and its predecessors in title from all the
tenant covenants of the Lease but without prejudice to any liability that has
accrued before completion of the Surrender or which remains pursuant to the
Agreement for Surrender.
 
4.  
RELEASE OF THE TENANT’S GUARANTOR

 
The Landlord releases the Tenant’s Guarantor from the covenants, indemnities and
other obligations arising under or in respect of the Lease but without prejudice
to any liability under that guarantee or those obligations (if any) that has
accrued before completion of the Surrender or which remains pursuant to the
Agreement for Surrender.
 
5.  
RELEASE OF THE LANDLORD

 
The Tenant releases the Landlord and its predecessors in title to the immediate
reversion to the Lease from all the landlord covenants of the Lease without
prejudice to any liability that has accrued before completion of the Surrender
or which remains pursuant to clause 5.5 of the Agreement for Surrender.
 
6.  
LIABILITY

 
If the Landlord or the Tenant is more than one person, then in each case those
persons shall be jointly and severally liable for their respective obligations
arising by virtue of this deed.  The Landlord may release or compromise the
liability of any one of those persons or grant any time or concession to any one
of them without affecting the liability of any other of them.
 
7.  
THIRD PARTY RIGHTS

 
A person who is not a party to this deed shall not have any rights under or in
connection with it.
 
SIGNED as a deed by SEGRO (WINNERSH) LIMITED acting by a director and its
secretary or two directors
 
Director
 
Director/Secretary
 
SIGNED as a deed by EMERGENT PRODUCT DEVELOPMENT UK LIMITED acting by a director
and its secretary or two directors
 
Director
 
Director/Secretary
 



DATED                                                                                                           2011
SEGRO (WINNERSH) LIMITED (1)
EMERGENT PRODUCT DEVELOPMENT UK LIMITED (2)
EMERGENT BIOSOLUTIONS INCORPORATED (3)
DEED OF SURRENDER
relating to
Units 530/535 Winnersh Triangle, Wokingham, Berkshire
Manches LLP
9400 Garsington Road
Oxford Business Park
OXFORD 0X4 2HN
Tel +44 (0)1865 722 106
Fax +44 (0)1865 201 012
DX 155710 Oxford 13
www.manches.com
Ref: SPS/ELV/180251/264906



INDEX
 
1.
INTERPRETATION 6
2.
SURRENDER 11
3.
VALUE ADDED TAX 12
4.
RELEASE OF THE TENANT 13
5.
RELEASE OF THE TENANT’S GUARANTOR 13
6.
RELEASE OF THE LANDLORD 13
7.
PAYMENTS 14
8.
LIABILITY 14
7.
THIRD PARTY RIGHTS 15



DATE
 
HM Land Registry
 
Landlord’s title number:  BK 165703
 
Administrative area:  WOKINGHAM
 
Tenant’s title number:  BK 415328
 
Administrative area:  WOKINGHAM
 
PARTIES
 
(1)
SEGRO (WINNERSH) LIMITED (registered number 05472073) whose registered office is
at Cunard House 15 Regent Street London SW1Y 4LR (“Landlord”);

 
(2)
EMERGENT PRODUCT DEVELOPMENT UK LIMITED (registered number 03270465) whose
registered office is at 545 Eskdale Road Winnersh Wokingham Berkshire RG41 5TU
(“Tenant”);

 
(3)
EMERGENT BIOSOLUTIONS INCORPORATED (incorporated and registered in England and
Wales under company number 373-6090) the registered office of which is at
Corporation Service Company, 2711 Centerville Road, Suite 400, Wilmington DE
19808, USA (“Tenant’s Guarantor”).

 
BACKGROUND
 
(A)           This deed is supplemental to the Lease.
 
(B)           The Landlord is entitled to the immediate reversion to the Lease.
 
(C)           The residue of the term granted by the Lease is vested in the
Tenant.
 
(D)
The Tenant’s Guarantor has entered into the Lease to give a guarantee in respect
of the tenant covenants of the Lease.

 
(E)           The Landlord and the Tenant have agreed to enter into this deed.
 
AGREED TERMS
 
1.  
INTERPRETATION

 
1.1  
The definitions and rules of interpretation set out in this clause 1 apply in
this deed.

 
“545 Lease”
means a lease of Unit 545 dated 13th December 1996 and made between Slough
Properties Limited (1) Azur Environmental Limited (2).
“Agreement for Surrender”
means an agreement for the surrender of the Lease dated             day
of                    and made between the Landlord (1) the Tenant (2).
“HMLR”
HM Land Registry.
“Landlord’s Conveyancer”
Eversheds LLP of 1 Callaghan Square, Cardiff CF10 5BT (Ref: Kate Anderton) or
any other conveyancer whose details may be notified in writing from time to time
by the Landlord to the Tenant.
“Lease”
a lease of Units 530/535 Winnersh Triangle, Wokingham, Berkshire dated 10th May
2007 and made between Slough Estates (Winnersh) Limited (1) Emergent Product
Development UK Limited (2) Emergent BioSolutions Incorporated (3), and all
documents supplemental or collateral to that lease.
“Property”
Units 530/535 Winnersh Triangle, Wokingham, Berkshire as more particularly
described in and demised by the Lease.
“Unit 545”
means Winnersh 545, Winnersh Triangle, Wokingham, Berkshire more particularly
described in and demised by the 545 Lease.
“VAT”
value added tax chargeable under the Value Added Tax Act 1994 and any similar
replacement tax and any similar additional tax.

1.2  
Clause headings do not affect the interpretation of this deed.

 
1.3  
A person includes a natural person, corporate or unincorporated body (whether or
not having separate legal personality) [and that person’s personal
representatives, successors or permitted assigns].

 
1.4  
Unless the context otherwise requires, words in the singular shall include the
plural and in the plural include the singular.

 
1.5  
Unless the context otherwise requires, a reference to one gender shall include a
reference to the other genders.

 
1.6  
A reference to any party shall include that party’s personal representatives,
successors or permitted assigns.

 
1.7  
A reference to a statute, statutory provision or subordinate legislation is a
reference to it as it is in force from time to time, taking account of any
amendment or re-enactment and includes any statute, statutory provision or
subordinate legislation which it amends or re-enacts.

 
1.8  
A reference to a statute or statutory provision shall include any subordinate
legislation made from time to time under that statute or statutory provision.

 
1.9  
A reference to “writing” or “written” includes faxes but not e-mail.

 
1.10  
A reference to a document is a reference to that document as varied or novated
(in each case, other than in breach of the provisions of this agreement) at any
time.

 
1.11  
References to clauses are to the clauses of this deed.

 
1.12  
Any phrase introduced by the terms including, include, in particular or any
similar expression shall be construed as illustrative and shall not limit the
sense of the words preceding those terms.

 
1.13  
References to the “Landlord” include a reference to the person entitled for the
time being to the immediate reversion to the Lease.

 
1.14  
The expressions “landlord covenant” and “tenant covenant” each have the meanings
given to them by the Landlord and Tenant (Covenants) Act 1995.

 
2.  
SURRENDER

 
2.1  
In consideration of:

 
2.1.1  
one million three hundred and seventy-five thousand two hundred and ninety-eight
pounds (£1,375,298.00) (excluding VAT) paid by the Tenant to the Landlord (of
which the Landlord acknowledges receipt) and;

 
2.1.2  
the releases by the Landlord pursuant to clause 4 and clause 5;

 
the Tenant surrenders and yields up to the Landlord, with full title guarantee,
all its estate, interest and rights in the Property and the Landlord accepts the
surrender.
 
2.2  
The Tenant shall not be liable under any of the covenants set out in section 3
or section 4 of the Law of Property (Miscellaneous Provisions) Act 1994 for the
consequences of any breach of the terms of the Lease concerning the condition of
the Property.

 
2.3  
The residue of the term of years granted by the Lease shall merge and be
extinguished in the reversion immediately expectant on the termination of the
Lease.

 
3.  
VALUE ADDED TAX

 
On the date of this deed, the Tenant shall pay the Landlord any VAT properly
chargeable on the consideration stated in clause 2.1.1.

 
4.  
RELEASE OF THE TENANT

 
The Landlord releases the Tenant and its predecessors in title from all the
tenant covenants of the Lease but without prejudice to any liability that has
accrued before completion of the Surrender or which remains pursuant to the
Agreement for Surrender.
 
5.  
RELEASE OF THE TENANT’S GUARANTOR

 
The Landlord releases the Tenant’s Guarantor from the covenants, indemnities and
other obligations arising under or in respect of the Lease but without prejudice
to any liability under that guarantee or those obligations (if any) that has
accrued before completion of the Surrender or which remains pursuant to the
Agreement for Surrender.
 
6.  
RELEASE OF THE LANDLORD

 
The Tenant releases the Landlord and its predecessors in title to the immediate
reversion to the Lease from all the landlord covenants of the Lease without
prejudice to any liability that has accrued before completion of the Surrender
or which remains pursuant to clause 5.5 of the Agreement for Surrender.
 
7.  
PAYMENTS

 
On the date of this deed, the Tenant shall pay the Landlord the sum of two
hundred and thirty thousand pounds (£230,000.00) (inclusive of VAT) by way of
liquidated damages, as compensation for the breach by the Tenant of its
covenants in the Lease relating to the state and condition of the Property and
as compensation for the breach by the Tenant of its covenants in the 545 Lease
relating to the state and condition of Unit 545.
 
8.  
LIABILITY

 
If the Landlord or the Tenant is more than one person, then in each case those
persons shall be jointly and severally liable for their respective obligations
arising by virtue of this deed.  The Landlord may release or compromise the
liability of any one of those persons or grant any time or concession to any one
of them without affecting the liability of any other of them.
 
9.  
THIRD PARTY RIGHTS

 
A person who is not a party to this deed shall not have any rights under or in
connection with it.
 
SIGNED as a deed by SEGRO (WINNERSH) LIMITED acting by a director and its
secretary or two directors
 
Director
 
Director/Secretary
 
SIGNED as a deed by EMERGENT PRODUCT DEVELOPMENT UK LIMITED acting by a director
and its secretary or two directors
 
Director
 
Director/Secretary
 
SIGNED as a deed by EMERGENT BIOSOLUTIONS INCORPORATED acting by a director and
its secretary or two directors
 
Director
 
Director/Secretary
 



 


 


APPENDIX 3
 


 
List of Plant and Equipment
 
Item
Manufacturer
Model
Flow Cytometer
Beckman Coulter
FC500
Class II Safety Cabinet
Bioquell
ABS1200
Coldroom(1)
MISA
 
Freezer, -85degC (H)
New Brunswick Scientific
U725-86
Freezer, -85degC (emergency back-up)
New Brunswick Scientific
U570-85
Fridge (B)
Liebherr
Profi Line
Fridge (C)
Liebherr
Profi Line UKS3600
Freezer, -85degC (M)
New Brunswick Scientific
U725-86
Freezer, -85degC (K)
New Brunswick Scientific
U570-85
Freezer
Lab Cold
 
Centrifuge (refrigerated)
Hettich Centrifugen
46R (4610-01)
Flaked Ice Maker
Scotsman
AF10ASE 06UK
Autoclave (Opsprey 2)
LTE
Touchclave R
Dry air cabinet
GenLab
DC100
Balance (0-2100g)
Sartorius
BP2100S
RO Water System
Millipore
Elix 10
Hotplate stirrer
Stuart Scientific
CB302
Standard Stirrer
Stuart Scientific
SM5
Vortex mixer
Scientific Industries
G560E
Vortex mixer
Scientific Industries
G560E
Dry heat block
Techne
DB-3A FDB03AD
Vortex mixer
Scientific Industries
G560E
Vortex mixer
Scientific Industries
G560E
Vortex mixer
Scientific Industries
G560E
Vortex mixer
Scientific Industries
G560E
Benchtop centrifuge
Boeco
M-24
Benchtop centrifuge
Boeco
M-24
Benchtop centrifuge
Boeco
M-24
Balance (0-1 00g)
Mettler Toledo
AB104
IPGPHOR IEF Unit
Pharmacia Biotech
80-6414-02
Vortex Mixer
Scientific Industries
G560E
Gyro rocker plate shaker
Stuart
SSL3
Vortex Mixer
Scientific Industries
G560E
Incubator
LTE
IP60 UM040
Chart recorder
Dickson
KT803
Vortex Mixer
Scientific Industries
G560E
Waterbath
Grant
SUB6
Vortex Mixer
Scientific Industries
G560E
CO2 backup system
New Brunswick Scientific
U9043-0008
DB3A Dry Block
Techne
FDB03AD
Standard Stirrer
Stuart Scientific
SM5
Standard Stirrer
Stuart Scientific
SM5
Vortex Mixer
Scientific Industries
G560E
Electrophoresis system power pack
Amersham Pharmacia Biotech
EPS3501XL
     
Electrophoresis system power pack
Pharmacia Biotech
Multitemp III
Electrophoresis system (Multiphor II)
Pharmacia Biotech
18-1018-06
Electrophoresis system (Multiphor II)
Pharmacia Biotech
18-1018-06
Vortex mixer
Scientific Industries
G560E
Waterbath
Grant
SUB14
Water reservoir tank
Millipore
 
Microscope
Leitz Wetzlar
Dialix 20BB
Bench top centrifuge
Boeco
M24 (2004-13)
Microflow Class II Safety Cabinet (Hood 1)
Bioquell
M51424/2
Waterbath
Grant
SUB14
 
         
Microflow Class II Safety Cabinet (Hood 2)
Bioquell
M51424/2102
Stand-alone UV light
UVITEC
L1330.G
BSC-G Class II Safety Cabinet
Faster (Wolf Laboratories)
BSC-G-2-6
Microflow Class II Safety Cabinet (Hood 4)
Bioquell
ABS1500F
Germicidal UV lamp
Bioquell
ABS1200UV
Microflow Class II Safety Cabinet (Hood 3)
Bioquell
ABS1500F
Auto gas cylinder changeover unit
Northern Technical and
PC30 Mk2.1
 
Chemical Services
 
Freezer
Liebherr
Comfort GS5203
Vortex Mixer
Scientific Industries
G560E
Vortex Mixer
Scientific Industries
G560E
Vortex Mixer
Scientific Industries
G560E
Gyro rocker plate shaker
Stuart
SSL3
Block Thermostat
Grant
BT1
Vortex mixer
Scientific Industries
G560E
Gyro Rocker plate shaker
Stuart
SSL3
Hotblock
Grant
QBT2
Vortex mixer
Scientific Industries
G560E
Vortex mixer
Scientific Industries
G560E
Ultra Pure Water System
Millipore
A10TOC
Autoclave (Touchclave R)
LTE
TCR-40L-H1
Microscope
CETI
Star 24ED
Germicidal UV lamp
Bioquell
M26027
Germicidal UV lamp
Bioquell
not specified
Fridge
TEFCOLD
SD 1380
Freezer
TEFCOLD
UF1380
Fume Hood
Safe Aire
GS1200
Mielabor Multitronic Glass washer
Miele
G7783
Mielabor Multitronic Glass washer
Miele
G7783
Auto Gas Cylinder Changeover Unit
Northern Technical & Chemical Services
PC30 Mk3.4
Incubator
Binder
 
Functionline incubator (D)
Heraeus
CB150
Olympian GEP150 diesel generator plus 12hr  base tank
Caterpillar
BB16
Olympian ATI Load Transfer panel 630amp
Caterpillar
GEP150
Flammables Cupboard - underbench
   
Acids cupboard - underbench
   
Alkali cupboard - underbench
   
25 curved desks & underdesk drawer set
   
UV Germicidal Lamp
Bioquell
M26027
Various items of glassware
     
To be left behind 535 until removal by Lonza
Currently located in 540, awaiting removal by Lonza
 



APPENDIX 4
 


 
Contract for Part of the Work required to split the Electricity Supply to 540
and
 
545 Eskdale Road
 




Our reference                                :  DSW427B
Your reference                                :
Maurizio Durante
Emergent Product Development UK
Unit 540-545
Eskdale Road
Winnersh Triangle
Wokingham, Berkshire
RG41 5TU
Scottish and Southern Energy
New Connections
Reading Depot
Arrowhead Road
Theale
Berkshire, RG7 4AH
Direct Dial                      101189 126604
Fax           101189 126506
Email           steven.ball@sse.com
15 April 2011

Dear Mr Durante
 
Unit 540 Eskdale Road, Winnersh Triangle, Wokingham RG41 5TU
 
Thank you for your recent enquiry.  I am pleased to provide my quotation for new
electricity connections at the above development.  I enclose a draft plan of my
proposals.
 
My proposals are subject to our obtaining all necessary legal consents to carry
out the work as planned, including any consents required from third parties.
 
You are required to ensure that all works on your own electrical installations
are carried out by a qualified electrical contractor.  Statutory qualification
schemes, for Building Regulation purposes, are currently run by NICEIC, SELECT,
ECA, NAPIT, ELECSA, British Standards Institution and BRE Certification.
 
SSE Power Distribution plc is the Distribution Network Operator (DNO) for the
area in which your project is located.  There are Independent Connection
Providers (ICP’s) and Independent Distribution Network Operators (IDNO’s) who
may be able to provide you with an alternative quotation to carry out some of
this work.  Please refer to www.lloydsregister.co.uk for further details.
 
These charges have been calculated on the works proceeding in the manner
described in this quotation and the associated documentation.  You should be
aware that we will charge for any additional work required.
 
I have calculated this quotation on the assumption that SSE will carry out all
excavation and backfilling of cable trenches on the site.
 
Where you are undertaking any cable trenching you must also excavate and
reinstate any joint holes as required by us along these cable routes.  Our Team
Manager will discuss the requirements with you.
 
This quotation, based on your site requirements, is free of charge.  If the site
requirements alter significantly such that additional quotations become
necessary, SSE Power Distribution reserve the right to charge the reasonable
costs we incur in providing any additional quotations for the same development.
 
What we will charge:
 


 
VAT is applicable to 100% of these values
Charges
VAT at 20%
1. Diversion costs
Description:
£0.00
£0.00
2. Network Reinforcement costs
Description:
£0.00
£0.00
Reinforcement Cost Breakdown
Reinforcement- Total Costs
£0.00
Reinforcement - SSEPD contribution due to Cost Apportionment (See Clause 21 of
Terms and Conditions)
£0.00
Reinforcement - Costs apportioned from previous scheme
£0.00
Reinforcement - Costs to applicant
£0.00
3. Connection Costs
Number of Connections:  1 Commercial Supplies Description:  To lay new 185wc to
a 400amp cutout with 200amp fuses
£3,065.41
£613.08
TOTAL COSTS TO APPLICANT
£3,065.41
£613.08
TOTAL COSTS TO APPLICANT INC VAT
£3,678.49

 
Please enclose a cheque with your acceptance.
 
Important Notice—Traffic Management Act - Street Works Permit Schemes
 
Local Authorities in England and Wales are likely to introduce a new Permit
Scheme for street works that will include charges for providing the permits.  It
is not clear at mis time which Local Authorities will introduce this scheme,
when the scheme will be introduced, which streets will be affected or what the
level of charges will be.  These costs are not within SSEPD’s control, and can
not be absorbed by us.
 
This quotation excludes any costs that may be charged by the Local Authority in
respect of these charges.  It is important to note that any such charges which
are relevant to this project will be subsequently passed on to you through a
separate invoice.  In addition to the actual charges from the Local Authority,
we will require to charge an additional £25 + VAT to cover our administrative
costs associated with this scheme.  Acceptance of this quotation means that you
also accept these additional charges.
 
You may wish to seek clarification on how these charges may affect you from the
relevant Local Authority.
 
Supply Details:
 
New Supply
 
Please note we will not energise the supply until you have following agreements
in place:
 
·  
Supply Agreement; and

·  
Connection Agreement

 
Please ensure the connection agreement is signed by whoever will be responsible
for the associated charges and returned to SSE Power Distribution at least one
month before the supply is required.
 
The connection will be three phase, 230/400 Volts, alternating current, at 50Hz,
and with a maximum capacity of 160 kVA.  You will need to balance the electrical
load evenly across the phases to avoid overloading.
 
Supply Agreement
 
Before we can provide you with a supply of electricity, you must appoint an
electricity supplier.  You need to agree the date when you wish the supply to
begin with your supplier and tell us in advance of this start date.  We cannot
energise a supply until a supply agreement is in place and we know the supply
start date for the particular property.  A list of electricity suppliers can be
found on the OFGEM website (www.ofgem.gov.uk).
 
When your electrical demand exceeds 100 kW (over a 3 month average) it will be
necessary for you to appoint a Meter Operator, we will contact you in this event
to put arrangements in place.
 
Connection Agreement
 
This quotation is subject to you/your client entering into a Connection
Agreement (attached) with SSE Power Distribution to accept responsibility for
available capacity charges based on 160 kVA for a minimum period of five
years.  This is a maximum demand type of supply.  It may be billed monthly and
attract availability and demand charges as well as unit charges.  You should
discuss this with your supplier prior to accepting this quotation to ensure that
you fully understand the running costs.
 
Important Safety Note:
 
Electricity Distribution companies, including SSE Power Distribution, are not
required to provide, or continue to provide, a Connection to their distribution
systems unless reasonably satisfied that a Customer’s electrical installation is
complete, safe and complies with the Electricity Safety, Quality and Continuity
Regulations 2002 (as amended).  Therefore and for your continued safety you
should ensure, whenever you have any wiring alterations or additions undertaken
on your electrical installation, that a safety statement or declaration is
completed by your appointed Electrical Contractor or Qualified
Electrician.  This document should also be retained by you for future reference.
 
Your Electrical Contractor or Qualified Electrician shall also provide you with
a completion certificate once they have completed any wiring alterations or
additions to your electrical installation.  The certificate shall state whether
your electrical installation complies with BS7671 as amended (IEE Wiring
Regulations).  This certificate should also be retained by you.
 
Further advice on Electrical Contractors and Qualified Electricians may be
obtained from the organisations listed below:
 
http://www.niceic.org.uk
 
http://www.select.org.uk
 
http://www.napit.org.uk
 
http://www.elecsa.org.uk
 
http://www.eca.co.uk
 
http://www.bsi-global.co.uk
 
http://www.bre.co.uk
 
What To Do Next;
 
If you wish to accept my quotation please complete and return the attached
acceptance form, including the name and contact details of your site services
co-ordinator.  I will then arrange for our Team Manager to contact your office
to discuss the programming of our works to meet your requirements.  We cannot
start our works until we have the necessary legal consents.
 
Other Information:
 
You must comply with the provisions of the attached Site Information and
Customer Requirements document which will be deemed to form an integral part of
this quotation.  Please read this document carefully.  If you accept my
quotation, please pass the schedule to your site services co-ordinator with the
draft plan.
 
My proposals and this quotation depend on us obtaining all necessary consents
and permissions from third parties.  All electrical installations (including
temporary supplies) must comply with the current edition of BS767I, as amended,
the IEE Wiring Regulations.
 


This quotation is open for acceptance for one month from the date of this letter
and is subject to the enclosed SSE Power Distribution Standard Terms and
Conditions (10/08/07) I look forward to hearing from you.
 
Yours sincerely
 


 
Steve Ball
 
DeskTop Quoting
 
Enclosures:
 
Quotation Acceptance form
 
Connection Agreement
 
Terms and Conditions
 
Site Information and Customer Requirements document
 
Draft Site Plan
 
Trench Specification
 
This quotation serves as a counter-notice under clause 16A(5) of the Electricity
Act 1989.  Should you have any concerns, relating to this quotation please
contact me using the details on the first page of this letter and I will try to
resolve any issues directly with you.  If you still then have concerns, the Act
allows for any unresolved disputes relating to the provision of this quotation
to be determined by die Gas and Electricity Markets Authority.
 


SSE Power Distribution Quotation Acceptance
 
Our Reference:
DSW427B
Site Address:
Unit 540 Eskdale Road, Winnersh Triangle, Wokingham RG41 5TU
Your Site Co-ordinator:
& Telephone Number:
To: New Connections
Reading Depot
Arrowhead Road
Theale
Berkshire, RG7 4AH
From:
Address:
(for receipt)
Telephone:
Maurizio Durante

I propose to appoint SWALEC as my Supplier (i.e. the company that will send you
your electricity bill).
 
I accept your quotation for this work and agree to SEE Power Distribution
adopting the assets on completion of the Works.
 

 
Date Connection Required: 16/05/2011
Signed:                                                                
Please Print Name:  S.P. Lockhart
Amount Enclosed:
£3,678.49                                                      incl VAT
Date:  21/04/2011
Please complete the top part of this form and return it with your cheque, or a
copy of your remittance advice if paying by bank transfer.
Please make any cheques payable to Southern Electric Power Distribution plc.
If paying by bank transfer please tick this box:  R
Bank details: NatWest; Power Systems BACS Payments, Sort Code 60-17-21, Account
No 76793869.  Quote reference: DSW427B
We will not be able to arrange a programme of work unless this Acceptance and
your cheque or proof of payment are received
SSE Power Distribution Payment
This is not a Tax invoice.  A V.A.T. receipt will be issued on payment
CIS 5 Details - SSB Power Distribution is a trading name of Southern Electric
Power Distribution Plc, UTR no.  64581 10616
Re:
Unit 540 Eskdale Road, Winnersh Triangle, Wokingham RG4I 5TU
Customer Name:
Maurizio Durante
Customer Address:
Unit 540 – 545
Eskdale Road
Winnersh Triangle
Wokingham, Berkshire
RG41 5TU
Zero Rated Work
£0.00
Standard Rated Work
£3,065.41
VAT 20%
£613.08
Total Due
£3,678.49
SSE Power Distribution is a trading name of Southern Electric Power Distribution
plc, registered in England & Wales No. 4094290
Registered Office: 85 Vastern Road.  Reading RG1 8BU
www.scottish-southern.co.uk



SITE INFORMATION AND CUSTOMER REQUIREMENTS
 


SSE Power Distribution Reference: DSW427B
 
Site Address:  Unit 540 Eskdale Road, Winnersh Triangle, Wokingham RG41 5TU
 
Quotation date:  15 April 2011
 
This schedule gives details of the site works you will need to complete for us
to meet your requirements.  Please read this document carefully as any problems
with these works may result in additional costs and/or delays.  If you need any
assistance please contact me.
 
When we attend to undertake our works you must ensure that any substation
site/s, cable routes and any associated overhead line positions are clear of all
encumbrances and ready for on site construction
 
Locating Cables on Site:
 
The draft job plan I have enclosed with this quotation is not suitable for
locating cables on site.  To obtain the latest copies of our cable records
please send a plan of the area in question to
 
SSE Power Distribution Mapping Services
 
P O Box 6206
 
BASINGSTOKE
 
RG24 8BW
 
Tel:  01256 337294
 
Fax:  01256 337295
 
requesting details of any SSE Power Distribution plant and cables in the area
together with your contact details.  You must excavate hand-dug trial holes to
establish the actual positions of all cables before any mechanical excavation
works commence.
 
Cable Routes and Ducts:
 
The proposed cable routes are shown on the draft site plan.  Before we can lay
our cables you will need to set out kerb lines, establish levels where roads or
footpaths are not yet being constructed, and provide routes clear of
obstructions or building materials.  We will charge you for any subsequent
alterations to our cables because of changes to the site layout
 
You will need to install 150mm diameter road crossing ducts.  These must be twin
walled black polyethylene ducting such as Ridgiduct, complying with the current
edition of the ENATS specification 12-24 or internally glazed vitreous clayware
pipes specifically intended for electricity cables as specified in the current
edition of BS 65.
 
Duct crossings must be laid at a depth of not less than 600mm and not more than
800mm below the finished road surface.  The crossings should extend
approximately 150mm beyond the kerb line on either side of the road, and the
ends should be blanked off to prevent ingress of spoil.
 
Please ensure that ducts provided for our use are spaced at least 1.0m clear of
inspection pits and other duct lines to ensure working clearance at the ends of
the ducts.
 


SITE INFORMATION AND CUSTOMER REQUIREMENTS
 


The positions of the ducts should be clearly indicated on site.  You are
responsible for locating and exposing the ends of the ducts.
 
Trenching and Inspection of Cables:
 
Where you are trenching for our cables, further information is available in our
‘Mains Trenching Guide’.  Please ask our Team Manager for a copy.  This will
ensure you meet our requirements and comply with the NJUG recommendations.
 
We will blind our cables using suitable material - which must be free of sharp
stones and rocks etc..  Where the excavated material is not suitable, you will
need to provide us, free of charge, an alternative material for this purpose,
typically sand.  You will be responsible for backfilling and reinstatement of
the trenches.  Please contact our Team Manager a few days before you start works
on site and he will visit and advise you on any additional requirements.
 
Service Intake and Metering:
 
Service Termination for Commercial Supply
The service termination and metering equipment will be at the position shown on
the plan.  We will need a wall space approximately 960mm wide x 1,800 high, with
a clear access space of approximately lm in front.
 
Your electrical contractor must supply and fit compression lugs required to
terminate supply tails after consultation with our operative.  The tails must be
single core and comply with BS 6004: ‘Electric Cables - PVC insulated,
non-armoured cables for voltages up to and including 450/750 V, for electric
power, lighting and internal wiring’.  Tails enclosed in trunking are to be
single insulated to BS 6004 Table 4 and exposed cables are to be insulated and
sheathed to BS 6004 Table 7.  Please note that the maximum length of your supply
tails is 3 metres.
 
Earthing:
 
The electrical installation must comply with statutory requirements.  Protection
against earth leakage currents is at all times the responsibility of the
customer.  We are unable to provide an earthing terminal, and it will be
necessary for you to make your own arrangements for protection against earth
leakage currents.  The usual and preferred method would be the adoption of an
earth electrode and a suitable residual current device.
 
Special Loads:
 
I shall need to know if you propose to install any motors, welders, control gear
or other equipment which might generate harmonics.  Such equipment may affect
electricity supplies to other customers hi the area, as well as damaging our own
equipment.
 
If you connect this type of equipment without our prior agreement, we may insist
upon its disconnection until the situation has been resolved.
 
Harmonic Distortion Limits:
 
The complete installation must strictly comply with the requirements detailed in
the Electricity Association Engineering Recommendation G5/4 “Planning levels for
harmonic voltage distortion and the connection of non-linear equipment to
transmission systems and distribution networks in the United Kingdom”.  The
connection must comply with the Stage 1, Stage 2 or Stage 3 limits as specified
by G5/4.
 


SITE INFORMATION AND CUSTOMER REQUIREMENTS
 


SAFETY:
 
We ask you to take note of the following:-
 
In accordance with the Health & Safety Guidance Note GS6, you are required to
take every precaution to ensure that cranes, tipper lorries, scaffolding,
ladders and other plant employed on your works are kept at a safe distance from
overhead electric lines and their supports and that such supports are not
disturbed by excavations.  Goal posts with height restriction will need to be
placed at appropriate locations for vehicles passing underneath SSE Power
Distribution’s overhead lines.
 
In accordance with Health & Safety Executive Guidance Note HS (G) 47 care will
also be necessary when digging in proximity to underground cables, particular if
mechanical excavators are used.
 
Overhead lines, underground cables and other electrical plant must be regarded
as being “live”.  Before commencing work in proximity to such plant written
notification must be given to SSE Power Distribution.
 
If during the course of your works, any cable should be damaged by you/or your
contractors, then this fact must be reported to our No Supply Bureau on 08000 72
72 82 immediately.  The cost of any repairs will be fully rechargeable.
 
Customer required to complete the details requested In areas marked *** below.
CONNECTION AGREEMENT
MPAN:
Please Quote Ref:D
THIS AGREEMENT is made on the of                         , 2001
BETWEEN:
SOUTHERN ELECTRIC POWER DISTRIBUTION PLC *(the “Company”);
 And
 (the “Customer”)
Each party a “Party” together the “Parties”.
The Standard Terms and Conditions of this Agreement are detailed overleaf.
Premises
Address:                                                                                                                                          540
Eskdale Road (the “Premises”);
Winnersh Triangle
Wokingham
RG41 5TU
 
Point of Supply:                                      At the outgoing terminals
of the Company’s equipment
Type of
Connection:                                      LV                 LV/HV (or
other Supply Details)
Profile:                                      (see Clause 1.4 overleaf)
Available Capacity:                                      kVA (see Clause 1.4
overleaf)
Cost Apportionment                                      £                 (Where
relevant, the Customer shall be liable for the full value of the
Contribution:                                      Cost Apportionment
Contribution received from the Company if this ConnectionAgreement is terminated
within 5 years of execution of said agreement.  See Clauses1.3, 1.4 and 5.3
overleaf.)
Voltage:                                      400/230
Volts                           Phases: 3                      Frequency: 50 Hz
Special Conditions:
 
Address for Serving Notices ONLY:
 
Company Address:
Power Systems Billing
SSEPD
PO Box 6458
Basingstoke
RG21 8ZD
***Customer Address: (if different from Premises Address, above)
 
 
 
 
 

I / We have read and understand the Standard Terms and Conditions detailed
overleaf.
 
Signed on behalf of Customer  ***
  
(signature)
***
 
(print name and designation)
Signed on behalf of Company
  
(signature)
*Issuer to delete as required.
 
 
(print name and designation)

SSEPD is a trading name of. SSE Power Distribution Limited Registered in
Scotland No. 21349:  Scottish Hydro Electric Transmission Limited
 
Registered in Scotland No.  213461; Scottish Hydro Electric Power Distribution
Limited Registered in Scotland No 213460
 
(all having their Registered Offices at Inveramond House 200 Dunkeld Road Perth
PHI 3AQ); and Southern Electric Power Distribution plc Registered in England &
Wales No. 4094280 having its Registered Office at Westscott Way Littlewick Green
Maidenhead SL6 3QB
 
www.scottish-southern.co.uk
 
Standard Terms and Conditions
 
WHEREAS the Customer has requested the Company to connect the Promises
identified overleaf to its distribution system for the purpose of receiving a
supply of electricity (the “Supply”).  It is hereby agreed:
THE CONNECTION
1.1
Subject to the completion of the necessary connection works the Company shall
permit the Customer’s installation to be connected to the Company’s distribution
system upon the terms of this Agreement and shall provide and maintain such
connection subject to all statutes, laws, directives and resolutions applicable
from time to time (the “Legislation”).

1.2
The Customer shall provide suitable accommodations for the Company’s equipment
and apparatus on the Premises and shall keep the same in good repair and
condition at all times and at no cost to the Company.

1.3
The Customer undertakes that for a minimum period of 5 years from the date of
connection the Customer will not reduce the agreed Available Capacity as
specified overleaf.

1.4
If the Customer wishes to reduce the agreed Available Capacity as specified
overleaf or terminate this Agreement before the minimum period of 5 years has
expired the Customer shall be liable to pay to the Company the full amount of
any applicable Cost Apportionment Contribution made in their favour (as may be
indicated overleaf in the item entitled Cost Apportionment Contribution) in
addition to any sums due under clause 5.3.

1.5
The Customer is not permitted to take electricity through the connection in
excess of the agreed Available Capacity as specified overleaf and, in breach,
the Customer shall pay any reasonable costs incurred by the Company as a result
(without prejudice to the Company’s right to terminate the Agreement).

1.6
The Customer shall not operate or permit the Customer’s installation or any
electrical equipment on the Premises to be operated in a manner which adversely
affects or impairs the Company’s distribution system and shall not interfere or
permit interference with any equipment or apparatus of the Company situated on
the Premises.

1.7
The Customer shall not connect generating plant either directly or indirectly to
the Company’s distribution system without the prior written consent of the
Company, such consent not to be unreasonably withhold.

1.8
The Company may modify its distribution systems whether at or remote from the
connection without the consent of the Customer and the Parties shall negotiate
in good faith any necessary amendments to the Agreement.  The Company shall have
no obligation to compensate the Customer for the cost of any modification
required to be made by the Customer as a result of such modification.

 
2.  THE METERING EQUIPMENT

2.1
The Customer shall arrange for the holder of a valid registration certificate
issued by the Office of Gas and Electricity Markets to operate and maintain the
metering equipment at the Premises for the duration of this Agreement.

 
3.  THE SUPPLY OF ELECTRICITY

3.1
The Customer shall not take a supply of electricity at the Premises from any
party unless that party has entered into an agreement with:

 
(i.) the Customer for the supply of electricity to the Premises; and

 
(ii.) the Company for the use of its distribution system in respect of the
Premises

 
and such agreements have become unconditional and continue in full force and
effect.

 
4.  RIGHTS OF ACCESS

4.1
The Customer shall afford the Company (and its sub-contractors) safe and
unobstructed access to the Premises at all reasonable times  upon reasonable
notice for any purpose connected with this Agreement and with the Company’s
distribution system provided that in an emergency and for the reading of meters
access shall be afforded at any time without notice.

 
5.  TERMINATION

5.1
The customer shall be entitled to terminate this Agreement by giving the Company
one month’s notice in writing to that effect.

5.2
The Company shall be entitled to terminate this Agreement forthwith upon notice
to the Customer in the event that:

 
(i.) the Customer shall fail to pay any amount properly due and payable to the
Company in connection with the provision of any supply of electricity; or

 
(ii.) without prejudice to above, the Customer shall be in breach of any term of
the Agreement and (if it is capable of remedy) fails to remedy such breach
within 14 days;

 
(iii.) the Customer shall in the reasonable belief of the Company have made
unauthorized use of electricity; or

 
(iv.) the Customer is unable to pay its debts or enters into liquidation either
compulsory or voluntary (or being an individual is made bankrupt) or compounds
with, or convenes a meeting of, its creditors or has a receiver, manager or
administrator appointed in respect of whole or any part of its assets, or if the
customer ceases, or threatens to cease, to carry on business.

5.3
Upon termination of this Agreement for whatever reason the Customer shall pay to
the Company all sums then due and payable or accrued due under the Agreement and
any costs incurred by the Company as a result of such termination.

 
6.  LIABILITY

6.1
Neither Party shall be liable for any breach of this Agreement directly or
indirectly caused by any event or circumstance which is beyond the reasonable
control of a Party and which results in or causes the failure of that Party to
perform any of its obligations under the Agreement (“Force Majeure”) provided
that lack of funds shall not constitute Force Majeure nor shall payment
obligations be affected by the Force Majeure.

6.2
Subject to Clause 6.3 neither Party shall be liable to the other Party for the
loss or damage arising in connection with this Agreement (whether resulting from
breach of the Agreement which is reasonably foreseeable as likely to result from
such breach and which resulted from physical damage to the property of the other
Party or to the property of any third party for which the other Party is
adjudged liable provided that:

 
(i.) the liability of either Party under this Clause 6.2 shall be limited to
£100,000 for each incident or series of related Incidents; and

 
(ii.) neither party shall in any circumstances be liable to the other Party for
any loss of profit, revenue, business, savings (anticipated or otherwise) or any
form of economic or indirect or consequential loss.

For the purpose of this Clause 6.2 property shall include work in progress
valued at cost.
6.3
Nothing in this Agreement shall exclude or limit the liability of either Party
for death or personal injury resulting from the negligence of that Party.

 
7.  DISPUTES RESOLUTION

7.1
Subject to any contrary provision in the Legislation any dispute or difference
arising between the Parties under or out of this Agreement shall be referred to
arbitration pursuant to the arbitration rules of the Electricity Arbitration
Association in force from time to time.

7.2
If this Agreement applies in Scotland it shall be governed by and constructed in
accordance with the Laws of Scotland.  If the Agreement applied in England and
Wales the Agreement shall be governed by and constructed in accordance with
English Law which shall be the proper law of any reference to arbitration and
the provisions of the Arbitration Acts 1950 to 1979 shall apply to any such
arbitration wherever conducted.

 
8.  GENERAL

8.1
This Agreement is personal to the Customer and may not be assigned by the
Customer without the Company’s prior written consent.  The Company may assign
all or any part of its rights and sub-contract any of its obligations under this
Agreement without the Customer’s consent provided that the assignee shall hold
the requisite electricity license.

8.2
Any notice given by a Party shall be addressed to the other Party at the address
or facsimile number specified overleaf shall be in writing given by hand, first
class pre-paid post or facsimile and shall be deemed to have been received:

 
(i.) in the case of delivery by hand, at the time of delivery;

 
(ii.) in the case of first class pre-paid post, on the second clear day
following the day of posting;

 
(iii.) and in the case of facsimile, on acknowledgement of the addressee’s
facsimile machine is before 17.00 hours but, if later, on the following working
day.

8.3
No variation or waiver of this Agreement shall be effective unless made in
writing and signed by the Parties and no delay in exercising any term,
condition, right or remedy under this Agreement shall operate to impair the
same.

8.4
Any Special Conditions detailed overleaf shall prevail in the event of a
conflict with these Standard Terms and Conditions.

8.5
This Agreement constitutes the entire agreement between the Parties and the
Parties confirm they have not entered into this Agreement on the basis of any
representatives that are expressly not incorporated in this Agreement.




The Company’s Standard Terms and Conditions
Definitions:
The “Company”
 
Shall mean either Scottish Hydro Electric Power Distribution plc as the content
requires;
The “Adoption Agreement”:
The agreement between the Customer and the Company for adoption of any
Contestable Connection Works undertaken by the Customer;
The “Agreement”:
These conditions of contract and the Quotation;
The “Agreement Date”:
The date of acceptance of the Quotation;
The “Agreed Contract Price”:
The total price payable to the Company for the Works as shown in the Quotation;
The “Connection Agreement”:
The agreement between the Company and the Customer relating to the connection of
the Customer’s premises;
The “Cost Apportionment Contribution”:
A financial contribution made with respect to the costs of connection from the
Company in favour of the Customer;
The “Customer” or “Applicant”:
The person, firm or company whose name and address is shown in the Quotation;
The “Equipment”:
The equipment, plant and/or apparatus the Company will supply as detailed in the
Quotation;
The “Quotation”:
The Quotation or Offer letter supplied with these conditions of contract;
The “Site Information & Customer Requirements”:
Customer Requirements document supplied with the Quotation; and
The “Works”:
The works that the Company will carry out as detailed in the Quotation.



1.The Quotation remains open for acceptance in writing for one calendar month,
unless notified by the Company in writing to the contrary. The Company reserves
the right to amend or withdraw the Quotation at any lime prior to the Customer
accepting it.
2.The Customer will provide the Company with all the facilitates reasonably
necessary to enable it to complete the Works in the most economical manner. In
default the Customer shall pay the Company auth reasonable additional costs that
may result.
3.Whereas any changes to the Works are required other than as a
result of the Company’s negligence the Company shall submit written details of
the additional cost to the Customer who shall be entitled to terminate the
contract upon giving the Company written notice within 6 working days of the
date of submission of such details. In the event of termination the Customer
shall pay the Company’s reasonable charges for the work done or  committed and
materials purchased prior thereto and reimburse any costs or expense incurred or
committed by the Company in obtaining any wayleaves and consents.
4.A suitable level substation site(s) complying with the Company requirements
shall be provided by the Customer and conveyed to the Company at the nominal 20
price of £1. The Customer will meet their legal and other fees and expenses, the
legal sad other toes and expenses of the Company and the legal and other
expenses of any consentor in connection with the conveyencing to follow hereon.
5.The Customer will grant any wayleaves or cable easements requited over his
properly, provide and install ducts for on site road crossings and for service
cable entry and agree service terminations In a position acceptable to the
Company, provide and install service tubes from the back of the footpath to the
premises which the connection is required terminating where possible in an
external meter reading cabinet.
6.The Customer wit, at no cost to the Company and to a satisfactory standard
reasonably specified by the Company, be responsible for carrying out al on site
cable trenching for services, LV and HV mains cable, other then within
substation sites and for backfilling and trench reinstatement once the Company
has laid and covered the aforesaid cabling.
7.The Customer will be responsible for all building costs associated with the
supply intake and any meter cabinet
8.The Customer will provide service termination facilities, in a position
acceptable to the Company.
9.The Quotation is subject to obtaining all necessary wayleaves and consents for
carry out the Works. If alternative arrangements are necessary they are likely
to have a significant impact on costs. The Quotation assumes all plant and
equipment will be placed in public highway or land owned or controlled by the
Customer who will provide all necessary wayleaves and consents free of charge.
The Customer will pay the full cost of obtaining any necessary wayleaves and/or
consents from third parties (including wayleave damage claims) in addition to
the Agreed Contract Price provided that where these have significant impact
on the overall cost the Customer shall be entitled to terminate the contract
upon written notice to the Company. In the event of termination the Customer
shall pay the Company’s reasonable charges for the work done or committed and
materials purchased prior thereto and reimburse any costs or expense incurred or
committed by the Company in obtaining any wayleaves end consents.
10.It is assumed that the Company will carry out all Works during normal working
hours. There wilt be an additional charge for any overtime working at the
Customer’s request.
11.The Quotation is based on materiel and labour costs prevailing at the
Agreement Date, the Company shall have the right to very the Agreed Contract
Price in accordance with any variations in the material or labour costs
subsequent to the Agreement Data (unless otherwise stated in the Quotation) upon
submitting written details of the additional cost to the Customer who shall be
entitled to terminate the contract upon giving the Company written notice within
5 working days of the data of submission of such details. In the event of
termination the Customer shall pay the Company’s reasonable charges for the work
or committed and materials purchased prior thereto and reimburse any costs or
expense incurred or committed by the Company in obtaining any wayleaves and
consents.
12.Unless otherwise agreed the Company requires full payment 28 days prior to
commencement of the Works. All other arrangements will be subject to status.
13.The Company may submit progress invoices to the Customer, in respect of the
amount of labour expended and materials delivered to sites and the Company’s
stores up to the date of the progress invoice.
14.Adjustments will be made to the rates of VAT to those applicable at the date
of the invoice or payment whichever is the earlier.
15.The Customer must settle invoices within 28 days of the date of the invoice.
16.If any amount remains unpaid after the due date, the Company shall (in
addition to any other remedies) be entitled to charge interest on the amount
unpaid at the annual rate of 3% over the base lending rate of National
Westminster Bank plc in relation to the Cornpany’s Works.
17.Unless otherwise agreed in writing by the Company time is not of the essence
in relation to the Company’s Works.
18.Subject to condition 17, the Company shall have no liability to the Customer
for any loss of profit, revenue, business, savings, (anticipated or otherwise)
or any other form of economic loss (whether or not occurring in connection with
physical damage) resulting from or arising out of the Company’s negligence
provided that the above shall not exclude or restrict the liability of the
Company for death or personal injury.
19.The Customer acknowledges and confirms that it does not enter into the
Agreement in reliance on any oral representation, warranty or undertaking not
fully reflected in tile terms of the Agreement aid that no amendment
modification or substitution to The Agreement shall be effective unless executed
in writing by both parties.
20.The Equipment shell at all times remain the property of the Company. On
completion of the Works end, with respect to any Contestable Connection Works
undertaken b the Customer, the Customer both
satisfactorily completing any Contestable Connection Works and an Adoption
Agreement with the Company covering the Contestable Connection Works, the whole
of the Works, Equipment and the aforesaid Contestable Connection Works shall
become the property of the Company. The Customer shall protect the Equipment
from any damage or interference between delivery to the site and completion of
the Works and shall indemnify the Company for any toss or damage to the
Equipment during such period. The Company shall be responsible for the final
connection of the Works to its distribution system.
21.The Quotation is net of any Cost Apportionment Contribution due to the
Customer and no further contributions or allowances are applicable.  The value
of the Cost Apportionment Contribution has been calculated on the bests of,
inter alia, the Equipment specified in the Quotation the available capacity
agreed for the development, the build rate and the electrical heating the
Customer has declared will be installed.  The value of Cost Apportionment
Contribution made in favour of the Customer by the Company will be indicated the
attached Quotation and its value may be recalculated by the Company to reflect
any alteration to the basis of the calculation and the Customer will refund any
over upon demand.  The Customer shall be liable to pay to the Company the full
value of the Cost Apportionment Contribution received from the Company in the
event the:
(i)      Connection’s Available Capacity, as indicated in the Connection
Agreement (see Clause 22 below) is reduced by the Customer within 5
years of execution of their Connection Agreement; or,
(ii)       Connection Agreement is terminated by the Customer or the Company
within 5 years of execution of said agreement.
In the event this Agreement is terminated prior to the completion of the
Connection, the Customer shall be liable to pay to the Company a proportion (to
be determined by the Company) of the Cost Apportionment Contribution.
22.It is a Condition of the Quotation that the Customer shall enter into a
Connection Agreement with Company prior to energisation of the Connection.
23.The Customer will carry out the site work specified in the Site Information
and Customer Requirements document.
24.This Quotation is based on the understanding that the Works will not be
undertaken on contaminated land.  Where contaminated land is found by or advised
to the Company additional charges will be rendered to the Customer in accordance
with condition 3.
25.The Customer in accepting the Quotation, or the person acting on their
behalf, shall note that S&S Limited will act as the agent of the Company and the
contract will be with the relevant party (Scottish Hydro Electric Transmission
Limited with respect to Transmission works, or Scottish Hydro Electric Power
Distribution plc with respect to Distribution works.  If the aforesaid
Transmission or Distribution works are being carried out in Scotland), or,
Southern Electric Power Distribution plc (If the aforesaid Distribution works
are being carried out in England and Wales) in accordance with the terms and
conditions of the Agreement.
 

